Title: To Thomas Jefferson from Joseph Marie Lequinio de Kerblay, 15 July 1802
From: Kerblay, Joseph Marie Lequinio de
To: Jefferson, Thomas


          
            Monsieur le Président
            Newport le 15 juillet an 1802
          
          J’ai reçu l’Exequatur que vous avez bien voulu Donner à ma Commission d’agent des rélations Commerciales de france, et que le citoyen pichon notre Commissaire général m’a fait passer; je vous prie d’En agréer mes remercimens et d’être persuade que je mettrai tous mes soins à justifier votre approbation. je me Croirais vraiment heureux de mériter et d’obtenir quelques Droits à votre estime.
          Voudriez vous permettre, Monsieur le président, Que j’aie l’onneur de vous offrir un exemplaire d’un Ouvrage que j’ai publié, il n’y a qu’un petit nombre d’années, sur un département de la france assez Curieux sous Divers aspects. Cet ouvrage A bien des Defauts, et je ne vous l’offre pas Comme une choze digne de vous, mais Comme une marque du Desir que j’aurais d’être Connu de vous et de vous render Certain de ma haute Considération pour votre personne, ainsi que de mon profond respect
          
            Lequinio Kerblay
          
         
          EDITORS’ TRANSLATION
          
            Mister President,
            Newport, 15 July 1802
          
          I received the exequatur that you kindly accorded me as agent for commercial relations of France, and that Citizen Pichon, our commissary general, transmitted to me. Please receive my thanks and know that I will take great care to deserve your approval. I would consider myself truly happy to merit and earn the right to your esteem.
          Please allow me, Mister President, the honor of offering you a copy of a work that I published, only a few years ago, about a French département that is rather curious in many respects. The work has many weaknesses and I do not present it as an object worthy of you but as a sign of my desire for you to know me and to understand my high esteem, as well as my deep respect, for you.
          
            Lequinio Kerblay
          
        